Title: To Thomas Jefferson from Pseudonym: "A Native Citizen", 12 August 1807
From: Pseudonym: “A Native Citizen”
To: Jefferson, Thomas


                        
                            Dr. Sir,
                            
                            
                        [on or before 12 Aug. 1807]
                  
                        It has been reported here that you have said, that you believed the people of this country were ready for war
                            with England—as I think it a great misfortune that you should act under such a mistaken opinion I take the liberty of
                            saying to you that I have taken considerable pains to ascertain the public sentiment throughout a great extent of country
                            and can declare to you that the prevailing opinion is directly opposed to war—Indeed, how can it be otherwise with the
                            thinking part of the community when war would bring down ruin upon a great majority of the country—There are many no
                            doubt whose passions are now much inflamed and cry out war but who would as soon as they felt the dreadfull effects of it,
                            curse the men who brought it upon them—And certainly you would not wish to destroy the present people in power under
                            whose administration we have enjoyed so much happiness. What could we gain by war? Can we carry our point by it? I think
                            not in the present state of the British power for they the English no doubt truly think that the salvation of their country
                            depends upon the right of impressment—then why should we go to war when we have nothing to gain but every thing to
                            lose—particularly when we only contend for the right of protecting a few British seamen—You may rely upon the foregoing
                            as the opinion of a vast majority of the country and who hope that you will seriously reflect ere it be too late—yours
                            with regard
                        
                            A native Citizen
                            
                        
                    